DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 or 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP 2015-170834 A), cited herein according to the English language translation filed by Applicant on May 14, 2019. 
Regarding claim 4, Yamaguchi teaches an insulator comprising a panel-shaped first metal body (1), a sheet-shaped, wave-absorbing body (2, i.e. "sound absorbing and . 

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizrahi (US PG Pub. No. 2011/0200816). 
Regarding claim 4, Mizrahi teaches an insulator comprising a panel-shaped first metal body (14), a sheet-shaped sound-absorbing body (16) disposed over a panel surface of the first metal body (14), and a panel-shaped second metal body (14') covering the sound absorbing body (16) (Fig. 1B; par. 20).  Although not shown in the 
The claim limitations directed to the formation of the recited insulator are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the structure implied by the recited procedure. See MPEP 2113.  Mizrahi's insulator meets the claim limitations because it has the implied structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 4 and 6 are rejected under 35 U.S.C. 103 as obvious over Hundley (US PG Pub. No. 2015/0298443). 
Regarding claims 4 and 6, Hundley teaches an insulator comprising a panel-shaped first body (52), a sheet-shaped micro-truss body (58) disposed over a panel surface of the first metal body (52), and a panel-shaped second body (60) covering the sheet-shaped micro-truss body (58) (Fig. 5; par . 43, 44).  The first and second bodies may comprise an aluminum alloy and may be bonded at peripheral edges by welding (par. 30, 36, 43).  As shown in Figure 1, the first and second metal bodies (52, 60) include a space-forming portion, which accommodates/covers/surrounds the micro-truss body (58) and an overlapping portion, which adjoins the facing panel surface of the other panel (Fig. 1), and, therefore, are arranged with the shielding body as claimed. 
Although the teachings of Hundley may be considered to differ from the current invention in that he does not explicitly exemplify a product that includes a combination of each of the above-discussed features, it would have been obvious to one of ordinary skill in the art to make such a product because Hundley explicitly teaches each feature as appropriate for his product.  As the micro-truss core is made of a polymeric material (par. 29), is taught to be energy-absorbing (37), and is capable of absorbing at least some sound and blocking at least some heat, and as no particular sound-absorbing or heat-shielding abilities have been claimed or defined that qualify a material as "sound absorbing and heat shielding, Hundley wave-absorbing body qualifies as a "sound absorbing and heat shielding body". 


The claim limitations directed to the formation of the recited insulator are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the structure implied by the recited procedure. See MPEP 2113.  Hundley's product meets the claim limitations because it has the implied structure. 

Claims 4-7 are rejected under 35 U.S.C. 103 as obvious over Peca (US PG Pub. No. 2014/0120364). 
Regarding claims 4-7, Peca teaches an insulator comprising a panel-shaped first metal body (16), a sheet-shaped polymeric core (18, i.e. "sound absorbing and heat shielding body") disposed over a panel surface of the first metal body (52), and a panel-shaped second body (14) covering the sheet-shaped core (18) (Fig. 11; par. 11, 96). As shown in Figure 11, the first and second metal bodies (14, 16) include a space-forming portion, which accommodates/covers/surrounds the polymeric core (18), and an overlapping portion, which adjoins the facing panel surface of the other panel (Fig. 1), and, therefore, are arranged with the polymeric core as claimed. 
The first and second bodies may comprise a metal alloy and/or aluminum and may be bonded together at their peripheral edges with one or more welds, and including multiple, spaced-apart (i.e. "intermittently formed") welds (par. 10, 11, 78, 88).  As shown in Figure 11, the peripheral edges of the first and second metal bodies (14, 16) in one insulator are bonded to each other and to the metal bodies (32, 34) of an adjacent insulator (Fig. 11).  Although the teachings of Peca may be considered to differ from the current invention in that he does not explicitly exemplify a product including each of the 
The claim limitations directed to the formation of the recited insulator are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the structure implied by the recited procedure. See MPEP 2113.  Peca's product meets the claim limitations because it has the implied structure. 

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Mizrahi in view of EAA (European Aluminum Automotive Association, "EAA Aluminum Automotive Manual – Joining 7. Solid state welding", 2015, p. 1-31); Claims 4 and 6 are rejected under 35 U.S.C. 103 as obvious over Hundley in view of EAA; and claims 4-7 are rejected under 35 U.S.C. 103 as obvious over Peca in view of EAA. 

Regarding claims 4, 4-6, or 4-7, as noted above, each of the Mizrahi, Hundley, and Peca teaches or renders obvious a product that is considered to respectively meet the limitations of claims 4, 4-6, or 4-7.  
The cited references might be considered to differ from the current invention in that none explicitly discloses forming welded joints with solid-state welding.  However, as discussed above, each of the cited references teaches using welding to form joints between their metal bodies.  EAA further teaches that solid state welding that allows metal joints to be formed without or with only negligible melting at the interface, which advantageously allows the parent metals to retain their original properties, reduces heat-affected zone problems, prevents the formation of unwanted intermetallic phases, and minimizes concerns over embrittlement or corrosion (p. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a solid-state welding method to form the welded joints on the prior art products because the method allows metal joints to be formed without or with only negligible melting at the interface, allows the parent metals to retain their original properties, reduces heat-affected zone problems, prevents the formation of unwanted intermetallic phases, and minimizes concerns over embrittlement and corrosion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784